UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6076


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TODD SHONTE TYSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever III,
Chief District Judge. (4:10-cr-00069-D-1; 4:13-cv-00087-D)


Submitted:   June 27, 2014                 Decided:   July 9, 2014


Before MOTZ and SHEDD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Todd Shonte Tyson, Appellant Pro Se. William Glenn Perry, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina; Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Todd Shonte Tyson seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

denying    his      motion     for    reconsideration.              The    orders       are     not

appealable       unless        a     circuit        justice     or        judge       issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability          will     not    issue           absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,       a   prisoner         satisfies    this       standard      by

demonstrating         that     reasonable           jurists    would       find        that     the

district       court’s      assessment       of      the    constitutional            claims    is

debatable      or     wrong.         Slack    v.     McDaniel,       529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Tyson has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                     We

dispense       with    oral        argument       because      the    facts           and     legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3